BY THE COURT.
An action was brought by John Bishop for an injunction to restrain W. O. Small from opierating a bus .line between Dayton '¡and Greenville. The permit was regularly issued to Small by the Public Utilities Commission, said permit not having been revoked, or modified in any respect by the Commission.
Bishop claimed the right to operate said bus line and to exclude Small from interfering with such operation, by virtue of a contract with Small whereby the right to operate said bus line was granted to Bishop. Another contract was shown in evidence whereby Small agreed to sell the bus line to Bishop for a certain consideration. The Court of Appeals held:
1. Neither of these contracts have been approved by the Commission, nor has consent been given by it to Small, allowing him to sell or transfer his bus line permit.
2. Since the passage of the Utilities Commission Act the right to operate a bus line and the safeguarding of the public interests therein have been confided to the Public Utilities commission.
3. To issue an injunction under the circumstances; would have the effect of transferring the duties vested exclusively in the Public Utilities Commission, to the courts.
4. A court of equity will not issue an injunction where its effect would supersede the jurisdiction of a tribunal specially created by law over such a subject.
5. A permanent injunction will therefore, be refused, and the injunction heretofore allowed will be dissolved.